El Juez Asociado Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia, apelada.
Vistas las disposiciones legales que en la misma se citan.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que, en cuatro de Abril de mil novecientos tres, dictó la Córte de Distrito de San Juan, con las costas á cargo del apelante: y devuélvanse los autos con la certificación corres-pondiente.
Jueces concurrentes:. Sres. Presidente Quiñones, y Aso-ciados Hernández, Pigueras y MacLeary.

*453
Affirmed.